UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-7034
JOHNNY LARRY MILLER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
           Joseph F. Anderson, Jr., Chief District Judge.
                  (CR-93-285, CA-97-2416-0-17)

                      Submitted: May 15, 2003

                      Decided: May 27, 2003

      Before WIDENER, MOTZ, and KING, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

John Larry Miller, Appellant Pro Se. Dean Arthur Eichelberger,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MILLER
                              OPINION

PER CURIAM:
   John Larry Miller seeks to appeal the district court’s ruling regard-
ing Miller’s motion under Fed. R. Civ. P. 60(b), which the district
court construed as a motion under 28 U.S.C. § 2255 (2000), and dis-
missed as untimely and successive. This Court may grant a certificate
of appealability only if the appellant makes a substantial showing of
the denial of a constitutional right. 28 U.S.C. § 2253(c)(2) (2000).
Where, as here, a district court dismisses a motion to vacate on proce-
dural grounds, a certificate of appealability will not issue unless the
petitioner can demonstrate both "(1) ‘that jurists of reason would find
it debatable whether the petition states a valid claim of the denial of
a constitutional right’ and (2) ‘that jurists of reason would find it
debatable whether the district court was correct in its procedural rul-
ing.’" Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.
McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941
(2001). We have independently reviewed the record and conclude that
Miller has not satisfied either standard. See Miller-El v. Cockrell, 123
S. Ct. 1029 (2003).
   We must construe Miller’s notice of appeal and informal brief on
appeal as an application to file a second or successive motion to
vacate under 28 U.S.C. § 2255. See United States v. Winestock, ___
F.3d ___, 2003 WL 1949822, at *7 (4th Cir. Apr. 25, 2003). In order
to obtain authorization to file a second motion to vacate, a movant
must assert claims based on either: (1) a new rule of constitutional
law, previously unavailable, made retroactive by the Supreme Court
to cases on collateral review; or (2) newly discovered evidence that
would be sufficient to establish by clear and convincing evidence that
no reasonable fact-finder would have found the movant guilty of the
offense. 28 U.S.C. §§ 2244(b)(3)(C), 2255 ¶ 8 (2000). Miller’s claims
do not satisfy either of these conditions. Therefore, we decline to
authorize Miller to file a successive § 2255 application.
   We deny a certificate of appealability and dismiss the appeal. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.
                                                           DISMISSED